MCDONALD, J.,
dissenting. One principle that formerly appeared deeply ingrained in our society and in our law is that one controls one’s body. See, e.g., Planned Parenthood of Southeastern Pennsylvania v. Casey, 505 U.S. 833, 869, 112 S. Ct. 2791, 120 L. Ed. 2d 674 (1992). In this case, the patient sought to regain control of cells taken from her for medical treatment. This decision now severely restricts the patient’s control over her own cells at a time when the advance of genetic science should raise very wide privacy implications. 1 Because she sought these cells for litigation-related purposes, the majority now holds that the patient has no right to immediate possession to parts of her own body. The majority implies, in footnote 19, without deciding, that she may have such a right for purposes reasonably related to her medical care. The majority also intimates that the patient may be required to direct her cells to another medical provider to safeguard them.
In good part, the majority relies on legislation concerning medical records to ascertain a legislative intent to restrict a patient’s right to her tissue samples. The majority, however, fails to consider legislation explicitly covering this case. The legislature recently enacted Public Acts 1998, No. 98-144, entitled “An Act Concerning Patient Access to Tissue Slides in Health Records.” The act provides that institutions are required to send a patient’s tissue slides to the institution, laboratory or *63physician that the patient designates without restrictions as to the patient’s purpose. I, therefore, disagree that the patient may not direct that her tissue slides be sent to her designated physician for litigation-related purposes.
Furthermore, the issue as to whom she may wish to direct the tissue slides was not settled in the papers before the trial judge.2 In these circumstances, summary judgment was improper. See Peerless Ins. Co. v. Gonzalez, 241 Conn. 476, 481, 697 A.2d 680 (1997).
Accordingly, I respectfully dissent and would remand this case for a trial on those issues vital to privacy and health.

 See, e.g., “Scientist Reports First Cloning Ever of Adult Mammal,” New York Times, February 23, 1997, p. Al.


 The plaintiff submitted an unrefuted affidavit that she assumed that the Pap smear slides would be forwarded at her request to any new physician whom she selected and that she had ultimate authority over the disposition of the slides. She further stated that she requested that the slides be sent to her new physician for review, which was done, but when her attorneys requested the slides for review of a potential malpractice action, the slides could not be retrieved.